Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 September 2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘weather information acquisition module’, ‘weather information parsing module’, and ‘first control module’, in claims 8-14, and ‘second control module’ in Claims 9 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "strong weather level", “medium weather level”, and “weak weather level” in claims 6 and 13 are relative terms which renders the claim indefinite.  The term "strong", “medium”, and “weak” is not defined by the claim, the specification does not 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 5-9, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsubayashi (US 2010/0242070 A1) (hereinafter Matsu), in view of Resner et al. (US 2007/0256716 A1) (hereinafter Resner).

Regarding Claim 1, Matsu discloses a method for prompting information, applied to a smart device, [Figs. 1-3, 5; 0022-26, 0036: television 12 with interactive system 10 that allows the television 12 to receive data from both TV services and other data transmission networks (i.e., the television is a smart device)] comprising: 
acquiring weather information; [Figs. 1-2; 0006-7, 0023: system receives data via data transmission network 11 from content sources such as weather sources 13]
parsing the weather information to obtain a parsing result of the weather information; [Figs. 2-3, 5; 0006-7, 0023: system receives data via data transmission network 11 from content sources such as weather sources 13; 0029-30: system receives data and parses the signal to extract particular data values to be stored and manipulated by the system] and 
controlling, according to the parsing result, a display component on the smart device to perform displaying according to a first display rule. [Figs. 2-3, 5; 0030, 0037: where user may set preferences to determine which data to use and how the extracted data will be rendered; 0027-28, 0040-41: where the extracted data, in accordance to the user preferences, may be utilized to drive the illumination/color of a logo (30L) around the display screen 30]
Matsu fails to explicitly disclose acquiring weather information of a destination within a preset period.
Resner, in analogous art, teaches acquiring weather information of a destination within a preset period. [ABST; 0007-12, 0015: where it is understood that weather forecasting services (such as the weather sources of Matsu above) may provide local or remote location forecasts for the either the immediate time period, or for a 5-10 day forecast period per user preferences/selection]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Matsu with the teachings of Resner to specify acquiring weather information of a destination within a preset period as it is understood that weather forecasting information may be provided for virtually any location in the world and may provide predicted forecasts for up to several days’ time. [Resner – 0007-12, 0015]

Regarding Claim 2, Matsu and Resner disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Matsu discloses in condition that a control signal sent by a peripheral of the smart device is detected, controlling the display component to perform displaying according to a second display rule, wherein the second display rule is different from the first display rule. [Matsu – Figs. 2-3, 5; 0030, 0037: where user may set preferences to determine which data to use and how the extracted data will be rendered, where such interaction may be provided  by user input through input device 35 (where it would be implicitly understood that the user may select different rendering options)]

Regarding Claim 5, Matsu and Resner disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
[Matsu – Figs. 2-3, 5; 0030, 0037: where user may set preferences to determine which data to use and how the extracted data will be rendered]
Furthermore Resner teaches wherein the weather information comprises weather condition information; and the controlling, according to the parsing result, the display component on the smart device to perform displaying according to the first display rule comprises: in condition that the weather condition information shows a clear day, controlling the display component on the smart device to emit first color light; or in condition that the weather condition information shows a rainy day, controlling the display component on the smart device to emit second color light; or in condition that the weather condition information shows a hazy day, controlling the display component on the smart device to emit third color light. [Resner – 0014-15; 0018, 0024-28, 0030-31, 0060, 0072: where a system with a display and other LED lamps (such as the television system of Matsu), may retrieve weather data for a selected location, and depending on the particular weather information, may cause the LED to change pulse rate and/or color indicative to the particular weather forecast, where the user may freely customize the parameters of this indicator – where it is noted that the specific associations of given weather conditions (e.g., rainy/hazy/clear days) to particular colors would be a matter of design choice, see MPEP 2144.04]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to further modify the method of Matsu with the teachings of Resner to specify control of the display components to emit various different colored light [Resner – 0014-15, 0021-22]

Regarding Claim 6, Matsu and Resner disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
Matsu further discloses that the display component may be controlled according to user customization. [Matsu – Figs. 2-3, 5; 0030, 0037: where user may set preferences to determine which data to use and how the extracted data will be rendered]
	Furthermore, Resner teaches wherein the weather information further comprises weather level information; and the controlling, according to the parsing result, the display component on the smart device to perform displaying according to the first display rule comprises: controlling, according to the weather level information, the display component on the smart device to perform displaying in a display mode of a breathing lamp, wherein in condition that the weather level information shows a strong weather level, the breathing lamp is controlled to breath at a first frequency; in condition that the weather level information shows a medium weather level, the breathing lamp is controlled to breath at a second frequency; and in condition that the weather level information shows a weak weather level, the breathing lamp is controlled to breath at a third frequency, wherein the first frequency, the second frequency and the third frequency are different from each other. [Resner – 0014-15; 0018, 0024-28, 0030-31, 0060, 0072: where a system with a display and other LED lamps (such as the television system of Matsu), may retrieve weather data for a selected location, and depending on the particular weather information, may cause the LED to change pulse rate and/or color indicative to the particular weather forecast, where the user may freely customize the parameters of this indicator, where the light may be programmed to blink/pulse  at different rates according to severity/likelihood of some given weather condition – where it is noted that the specific associations of given weather conditions (e.g., rainy/hazy/clear days) to particular colors would be a matter of design choice, see MPEP 2144.04]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to further modify the method of Matsu with the teachings of Resner to specify control of the display components to emit light at different pulse/breathing frequency respectively to different weather level in order to allow a user to quickly and efficiently discern weather information at a glance. [Resner – 0014-15, 0021-22]

Regarding Claim 7, Matsu and Resner disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Matsu discloses wherein the display component is a logo composed of light-emitting diode (LED) lamps. [Figs. 2, 3; 0028, 0040-41: wherein system may illuminate a manufacturer/branding logo comprising LEDs that is on the frame of the television 12]

Regarding Claim 8, Claim 8 recites an apparatus that performs the method of Claim 1. As such, Claim 8 is analyzed and rejected similarly as Claim 1, mutatis mutandis.

Regarding Claim 9, Matsu and Resner disclose all of the limitations of Claim 8, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 9 recites nearly identical limitations as Claim 2 and is rejected similarly as that claim.

Regarding Claim 12, Matsu and Resner disclose all of the limitations of Claim 8, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 12 recites nearly identical limitations as Claim 5 and is rejected similarly as that claim.

Regarding Claim 13, Matsu and Resner disclose all of the limitations of Claim 8, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 13 recites nearly identical limitations as Claim 6 and is rejected similarly as that claim.

Regarding Claim 14, Matsu and Resner disclose all of the limitations of Claim 8, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 14 recites nearly identical limitations as Claim 7 and is rejected similarly as that claim.


Regarding Claim 15, Claim 15 recites a CRM that performs the method of Claim 1. As such, Claim 15 is analyzed and rejected similarly as Claim 1, mutatis mutandis. 
Allowable Subject Matter
Claims 3-4 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/WILLIAM J KIM/Primary Examiner, Art Unit 2421